

ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN AS AMENDED

COVER SHEET TO
PERFORMANCE STOCK AWARD AGREEMENT
Rosetta Stone Inc., a Delaware corporation (the “Company”), has granted to the
individual whose name is set forth below on the “Name of Recipient” line
(“Recipient”) the number of performance stock units (“Performance Stock Units”),
specified herein, subject to the terms and conditions set forth in this Cover
Sheet, in the attached Performance Stock Award Agreement and in the Rosetta
Stone Inc. 2009 Omnibus Incentive Plan, as amended (the “Plan”).
Grant Date: %%OPTION_DATE,'MM/DD/YYYY'%-%
Name of Recipient: %%FIRST_NAME%-% %%LAST_NAME%-%
Recipient’s Employee Identification Number: %%EMPLOYEE_IDENTIFIER%-%
Target Number of Performance Stock Units Granted:
%%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Performance Periods: January 1, 2018 – December 31, 2019 and January 1, 2018 –
December 31, 2020
Vesting Start Date:  %%VEST_DATE_PERIOD1, 'MM/DD/YYYY'%-%
Recipient understands and agrees that this Performance Stock Award is granted
subject to and in accordance with the terms of the Plan. Recipient further
agrees to be bound by the terms of the Plan and the terms of the Performance
Stock Award as set forth in the Performance Stock Award Agreement and any
Addenda to such Performance Stock Award Agreement. To the extent any provision
hereof is inconsistent with a provision of the Plan, the provision of the Plan
will govern. A copy of the Plan is available on www.etrade.com.
Nothing in this Cover Sheet or in the Performance Stock Award Agreement or in
the Plan shall confer upon Recipient any right to continue in service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Affiliate employing or retaining Recipient) or
of Recipient, which rights are hereby expressly reserved by each, to terminate
Recipient's Service at any time for any reason, with or without cause.
Definitions. All capitalized terms in this Cover Sheet shall have the meaning
assigned to them in this Cover Sheet or in the Performance Stock Award
Agreement.    
THIS AGREEMENT IS NOT A STOCK CERTIFICATE OR A NEGOTIABLE INSTRUMENT


ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN AS AMENDED

PERFORMANCE STOCK AWARD AGREEMENT
This PERFORMANCE STOCK AWARD AGREEMENT (this “Agreement”) and the Cover Sheet to
which this Agreement is attached (the “Cover Sheet”) is made by and between
Rosetta Stone Inc., a Delaware corporation (the “Company”), and Recipient (as
that term is defined in the Cover Sheet), effective as of the Grant Date set
forth on the Cover Sheet (the “Grant Date”), pursuant to the Rosetta Stone Inc.
2009 Omnibus Incentive Plan, as amended (the “Plan”), a copy of which previously
has been made available to Recipient and the terms and provisions of which are
incorporated by reference herein.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its shareholders to grant to
Recipient the number of performance stock units set forth on the “Target Number
of Performance Stock Units Granted” line on the Cover Sheet (the “Performance
Stock Units”), vesting of which is dependent upon the achievement of certain
performance goals and subject to the terms and conditions of this Agreement; and
WHEREAS, Recipient desires to have the opportunity to hold the Performance Stock
Units subject to the terms and conditions of this Agreement;
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
1.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated:

(a)
“Cause” shall mean Recipient (i) committed a felony or a crime involving moral
turpitude or committed any other act or omission involving fraud, embezzlement
or any other act of dishonesty in the course of his employment by the Company or
an Affiliate which conduct damaged the Company or an Affiliate; (ii)
substantially and repeatedly failed to perform duties of the office held by him
or her as reasonably directed by the Company or an Affiliate; (iii) committed
gross negligence or willful misconduct with respect to the Company or an
Affiliate; (iv) committed a material breach of any employment agreement between
Recipient and the Company or an Affiliate that is not cured within ten (10) days
after receipt of written notice thereof from the Company or the Affiliate, as
applicable; (v) failed, within ten (10) days after receipt by Recipient of
written notice thereof from the Company or an Affiliate, to correct, cease or
otherwise alter any failure to comply with instructions or other action or
omission which the Board or CEO reasonably believes does or may materially or
adversely affect the Company’s or an Affiliate’s business or operations; (vi)
committed misconduct which is of such a serious or substantial nature that a
reasonable likelihood exists that such misconduct will materially injure the
reputation of the Company or an Affiliate; (vii) harassed or discriminated
against the Company’s or an Affiliate’s employees, customers or vendors in
violation of the Company’s policies with respect to such matters; (viii)
misappropriated funds or assets of the Company or an Affiliate for personal use
or willfully violated the Company policies or standards of business conduct as
determined in good faith by the Board or the CEO; (ix) failed, due to some
action or inaction on the part of Recipient, to have immigration status that
permits Recipient to maintain full-time employment with the Company or an
Affiliate in the United States in compliance with all applicable immigration
law; or (x) disclosed trade secrets of the Company or an Affiliate.

(b)
“Change in Control” means (i) the liquidation, dissolution or winding-up of the
Company, (ii) the sale, license or lease of all or substantially all of the
assets of the Company, or (iii) a share exchange, reorganization,
recapitalization, or merger or consolidation of the Company with or into any
other corporation or corporations (or other form of business entity) or of any
other corporation or corporations (or other form of business entity) with or
into the Company, but excluding any merger effected exclusively for the purpose
of changing the domicile of the Company; provided, however, that a Change in
Control shall not include any of the aforementioned transactions listed in
clauses (i), (ii) and (iii) involving the Company or a Subsidiary Corporation in
which the holders of shares of the Company voting stock outstanding immediately
prior to such transaction or any Affiliate of such holders continue to hold at
least a majority, by voting power, of the capital stock or, by a majority, based
on fair market value as determined in good faith by the Board, of the assets, in
each case in substantially the same proportion, of (x) the surviving or
resulting corporation (or other form of business entity), (y) if the surviving
or resulting corporation (or other form of business entity) is a wholly owned
subsidiary of another corporation (or other form of business entity) immediately
following such transaction, the parent corporation (or other form of business
entity) of such surviving or resulting corporation (or other form of business
entity) or (z) a successor entity holding a majority of the assets of the
Company. In addition, a Change in Control shall not include a bona fide, firm
commitment underwritten public offering of the Stock pursuant to a registration
statement declared effective under the Securities Act of 1933, as amended.

(c)
“Common Stock” shall mean the common stock of the Company, $.00005 par value per
share (or such other par value as may be designated by act of the Company’s
shareholders).

(d)
“Disability” shall have the meaning ascribed to such term in the Plan, as it may
be amended from time to time.

(e)
“Good Reason” shall have the meaning ascribed to such term in Recipient’s
employment agreement with the Company, or, if none, Recipient’s resignation from
employment with the Company due to (i) a material diminution in Recipient’s
annual base salary, duties, authority or responsibilities or (ii) relocation of
Recipient’s primary place of employment to a geographic area more than fifty
(50) miles from Recipient’s then-current primary place of employment, without
Recipient’s consent; provided that Recipient has given thirty (30) days advance
written notice to the Company of the initial existence of the condition
described in (i) and/or (ii) and the Company has not within such thirty (30) day
period remedied the condition.

(f)
“Performance Stock Unit” shall mean a Performance Stock Unit issued under the
Plan that is subject to the Transfer Restrictions set forth herein.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.
2.
Grant of Performance Stock Units; Vesting of Award. Effective as of the Grant
Date, the Company shall cause to be issued in Recipient’s name the number of
Performance Stock Units set forth on the Cover Sheet. In accepting the award of
Performance Stock Units granted under this Agreement, Recipient accepts and
agrees to be bound by all the terms and conditions of the Plan and this
Agreement. The Performance Share Units awarded pursuant to this Agreement
represent the opportunity to receive Common Stock of the Company if performance
goals outlined in Section 4(a) of this Agreement are satisfied. Except as
otherwise provided in Section 4, as soon as reasonably practicable after the
applicable Performance Period (as defined below) as provided in Section 4(b),
the Company shall issue to Recipient one share of the Common Stock in exchange
for each Performance Stock Unit earned under this Agreement (including any
additional Performance Stock Units described in Section 5) that has not been
forfeited under the Plan or this Agreement, which date shall be no later than
the 15th day of the third month following the later of (i) the last day of the
Company’s fiscal year in which the Performance Period ends or (ii) the last day
of the Recipient’s taxable year in which the Performance Period ends.
Thereafter, Recipient shall have no further rights with respect to such
Performance Stock Unit. The Company shall cause to be delivered to Recipient in
electronic book entry form any shares of the Common Stock that are to be issued
under the terms of this Agreement in exchange for Performance Stock Units
awarded hereby, and such shares of the Common Stock shall be transferable by
Recipient as provided herein (except to the extent that any proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of applicable securities law). Vesting is contingent upon the
Recipient remaining in the employment or service of the Company or its
Subsidiaries through the vesting date, except as otherwise provided in Section
4.

3.
Transfer Restrictions. The Performance Stock Units granted hereby may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of (other than by will or the applicable laws of descent
and distribution) without the written consent of the Company. Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby. Further, any shares of Common Stock issued to Recipient in
exchange for Performance Stock Units awarded hereby may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
securities laws. Recipient also agrees that the Company may (a) refuse to cause
the transfer of any such shares of Common Stock to be registered on the
applicable stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (b) give related instructions to
the transfer agent, if any, to stop registration of the transfer of such shares
of the Common Stock. The shares of Common Stock that may be issued under the
Plan are registered with the Securities and Exchange Commission under a
Registration Statement on Form S-8. A Prospectus describing the Plan and the
shares of Common Stock is available from the Company or at www.etrade.com.

4.
Vesting; Forfeiture.

(a)
Recipient shall earn the number of Performance Stock Units, if any, determined
by the Committee following the end of the period commencing on January 1, 2018,
and ending on December 31, 2020 (the “3 Year Performance Period”), with an
opportunity to earn up to 50% of the target Performance Stock Units granted
based on performance commencing on January 1, 2018 and ending December 31, 2019
(the “2 Year Performance Period” and together with the 3 Year Performance
Period, each a “Performance Period”). The number of shares of Common Stock
earned will be based on the level of achievement of the applicable performance
goals approved by the Committee in accordance with the 2018 Long-Term Incentive
Program, communicated to Recipient and set forth in the Company’s records. The
total number of shares of Common Stock that may become earned shall range from
zero to [two hundred percent (200%) for CEO/one hundred percent (100%) for other
executive officers] of the Performance Stock Units, based on the level of
achievement of the applicable performance goals during the 3 Year Performance
Period, as determined by the Committee at the end of the 3 Year Performance
Period. Subject to this Section 4, the number of shares of Common Stock earned
shall be determined as soon as reasonably practicable after the end of the
applicable Performance Period (the “Certification Date”). Any shares of Common
Stock that are not earned pursuant to the terms of this Section 4, shall be
immediately and irrevocably forfeited, including the right to receive other
distributions pursuant to Section 5 hereof, as of the Certification Date, or the
date of Recipient’s termination of employment, as applicable.

(b)
Vesting Schedule:

(i)
Following the 2 Year Performance Period, the number of shares of Common Stock
earned in accordance with Section 4(a) shall vest on the later of (A) the
Certification Date for the 2 Year Performance Period and (B) the second
anniversary of the Grant Date, subject to Recipient’s continued eligibility
under the Plan through such date; provided that the number of shares of Common
Stock that may be earned pursuant to this Section 4(b)(i) may not exceed 50% of
the Performance Stock Units granted to the Recipient pursuant to this Agreement.

(ii)
Following the 3 Year Performance Period, the number of shares of Common Stock
earned in accordance with Section 4(a) shall vest on the later of (A) the
Certification Date for the 3 Year Performance Period and (B) the third
anniversary of the Grant Date, subject to Recipient’s continued eligibility
under the Plan through such date; provided that the number of shares of Common
Stock that may be earned pursuant to Sections 4(b)(i) and (ii), in the
aggregate, may not exceed [two hundred percent (200%) for CEO/one hundred
percent (100%) for other executive officers] of the Performance Stock Units
granted to the Recipient pursuant to this Agreement.

(c)
The Performance Shares Units shall vest with respect to a number of Shares
rounded to the nearest whole number.

(d)
If Recipient’s employment terminates as a result of Recipient’s involuntary
termination not-for-Cause or for Good Reason, the following provisions shall
apply:

(i)
If prior to the end of a Performance Period, the number of shares of Common
Stock earned shall be determined as set forth in Section 4(a) prorated for the
Recipient’s service during each incomplete Performance Period, and the earned
shares of Common Stock shall be delivered in accordance with Section 4(b).

(ii)
If after the end of a Performance Period but before the Performance Share Units
are settled, the number of shares of Common Stock earned shall be determined as
set forth in Section 4(a), and the earned shares of Common Stock shall be
delivered in accordance with Section 4(b).

(e)
Upon the vesting of the Performance Stock Units earned under Section 4(a) the
Company shall cause to be delivered to Recipient one share of Common Stock in
exchange for each Performance Stock Unit earned in electronic book entry form,
and such Common Stock shall be transferable by Recipient (except to the extent
that any proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of applicable securities law).

(f)
If Recipient ceases to be eligible under the Plan for any reason before the
Performance Share Units are earned, including death or Disability and except as
provided in Sections 4(d) and 4(g), the unearned Performance Stock Units shall
be forfeited to the Company upon termination of eligibility under the Plan and
neither the Company nor any Affiliate shall have any further obligations to
Recipient under this Agreement.

(g)
Upon the occurrence of a Change in Control, the Performance Stock Units shall be
treated in accordance with the Company’s then applicable Change in Control
Severance Plan regardless of whether Recipient participates in such plan;
provided that, if the Company shall not have a Change in Control Severance Plan
at the time of a Change in Control then:

(i)
Each incomplete Performance Period shall end on the date of the Change in
Control and the performance goals applicable to the Performance Stock Units
shall be deemed satisfied (A) based on the level of performance achieved as of
the date of the Change in Control, if determinable, or (B) at the target level,
if not determinable; provided, however, that if less than 50% of a Performance
Period has elapsed as of the date of the Change in Control, then the performance
goals applicable to such award shall be deemed satisfied at the target level;
and

(ii)
any shares of Common Stock earned in accordance with Section 4(g)(i) shall be
delivered to Recipient as soon as reasonably practicable.

5.
Dividend Equivalent Payments.

(a)
Cash Dividends. If during the period Recipient holds any Performance Stock Units
granted under this Agreement the Company pays a dividend in cash with respect to
the outstanding shares of the Common Stock, then the Company will increase the
Performance Stock Units awarded hereby that have not then been forfeited to the
Company or exchanged by the Company for shares of the Common Stock by an amount
equal to:

(a) multiplied by (b) divided by (c)
where (a) is the Performance Stock Units awarded hereby that have not been
forfeited to the Company or exchanged by the Company for shares of the Common
Stock, (b) the amount of the dividend paid by the Company in cash with respect
to an outstanding share of the Common Stock and (c) is the Fair Market Value of
the Common Stock on the date such dividend is paid to holders of the Common
Stock (a “Cash Dividend Performance Stock Unit”). Each Cash Dividend Performance
Stock Unit will be subject to the same restrictions, limitations and conditions
applicable to the Performance Stock Units for which such Cash Dividend
Performance Stock Unit was awarded and will be exchanged for shares of the
Common Stock at the same time and on the same basis as such Performance Stock
Units.
(b)
Stock Dividends. If during the period Recipient holds any Performance Stock
Units granted under this Agreement the Company pays a dividend in shares of the
Common Stock with respect to the outstanding shares of the Common Stock, then
the Company will increase the Performance Stock Units awarded hereby that have
not then been forfeited to or exchanged by the Company for shares of the Common
Stock by an amount equal to the product of (a) the Performance Stock Units
awarded hereby that have not been forfeited to the Company or exchanged by the
Company for shares of the Common Stock and (b) the number of shares of the
Common Stock paid by the Company per share of the Common Stock (collectively,
the “Stock Dividend Performance Stock Units”). Each Stock Dividend Performance
Stock Unit will be subject to the same restrictions, limitations and conditions
applicable to the Performance Stock Units for which such Stock Dividend
Performance Stock Unit was awarded and will be exchanged for shares of the
Common Stock at the same time and on the same basis as such Performance Stock
Unit.

6.
Capital Adjustments and Reorganizations. The existence of the Performance Stock
Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

7.
Tax Withholding. To the extent that the receipt of the Common Stock upon vesting
or settlement of the Performance Share Units results in income to Recipient for
federal, state, local or foreign income, employment or other tax purposes with
respect to which the Company or its Affiliates or subsidiaries have a
withholding obligation, Recipient shall deliver to the Company at the time of
such receipt such amount of money as the Company or any Affiliate may require to
meet such obligation under applicable tax laws or regulations, and, if Recipient
fails to do so, the Company and its Affiliates and subsidiaries are authorized
to withhold from the Shares granted hereby or from any cash or stock
remuneration then or thereafter payable to Recipient in any capacity any tax
required to be withheld by reason of such taxable income, sufficient to satisfy
the withholding obligation.

8.
Section 409A of the Code. The provisions of this Agreement and any payments made
herein are intended to comply with, and should be interpreted consistent with,
the requirements of Section 409A of the Code, and any related regulations or
other effective guidance promulgated thereunder by the U.S. Department of the
Treasury or the Internal Revenue Service. Notwithstanding anything contained
herein to the contrary, in the event any settlement of the Performance Stock
Units hereunder constitutes “deferred compensation” within the meaning of
Section 409A of the Code, and the Recipient is a “specified employee” (as
determined under the Company’s policy for identifying specified employees) on
the date of his or her “separation from service” (within the meaning of Section
409A of the Code), the date for settlement shall be the earlier of (i) within 30
days following the date of the Recipient’s death or (ii) the later of (x) the
date that settlement would otherwise be made hereunder or (y) the first business
day following the end of the sixth-month period following the date of the
Recipient’s separation from service.

9.
No Fractional Shares. All provisions of this Agreement concern whole shares of
Common Stock. If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

10.
Relationship. For purposes of this Agreement, Recipient shall be considered to
be eligible under the Plan as long as Recipient has an employment, director or
third party service provider relationship with the Company and its Affiliates.
The Committee shall determine any questions as to whether and when there has
been a termination of such eligibility under the Plan, and the cause of such
termination, under the Plan and the Committee’s determination shall be final and
binding on all persons.

11.
Not an Employment Agreement. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between Recipient and the Company or any Affiliate, to
guarantee the right to remain employed by the Company or any Affiliate for any
specified term or require the Company or any Affiliate to employ Recipient for
any period of time.

12.
Performance Stock Units Do Not Award Any Rights Of A Shareholder. Recipient
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the Common Stock with respect to the Performance Stock
Units that are awarded hereby. Only after a share of the Common Stock is issued
in exchange for a Performance Stock Unit will Recipient have all of the rights
of a shareholder with respect to such share of Common Stock issued in exchange
for a Performance Stock Unit.

13.
Legend. Recipient consents to the placing of an appropriate legend notation
restricting resale or other transfer on the electronic book entry representing
the Performance Stock Units restricting resale or other transfer of the
Performance Stock Units except in accordance with all applicable securities laws
and rules thereunder.

14.
Notices. Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telegram, telex, telecopy or similar facsimile
means, by certified or registered mail, return receipt requested, or by courier
or delivery service, addressed to the Company at the Company’s principal
business office address to the attention of the Company’s General Counsel and to
Recipient at Recipient’s residential address as it appears on the books and
records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

15.
Amendment and Waiver. Except as otherwise provided herein or in the Plan or as
necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and Recipient. Only a written instrument executed and delivered by the
party waiving compliance hereof shall waive any of the terms or conditions of
this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized officer of the Company. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition, or the breach of any term or condition contained
in this Agreement, in one or more instances, shall be construed as a continuing
waiver of any such condition or breach, a waiver of any other condition, or the
breach of any other term or condition.

16.
Dispute Resolution. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.

17.
Governing Law and Severability. The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

18.
Successors and Assigns. Subject to the limitations which this Agreement imposes
upon the transferability of the Performance Stock Units granted hereby, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to Recipient, Recipient’s permitted assigns,
executors, administrators, agents, legal and personal representatives.

19.
Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. All
references to the Plan shall be deemed references to the Plan as may be amended.
The grant of the Performance Stock Units in this Agreement does not create any
contractual right or other right to receive any Performance Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of Recipient’s
employment with the Company.

20.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Recipient or by the Company forthwith to the Board or the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such dispute by the Board or the Committee shall be final and
binding on all persons.

21.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.

22.
Acceptance. Recipient agrees that by accepting this Agreement, Recipient
confirms that Recipient has read and understands the terms and provisions
thereof, and accepts the Performance Stock Units subject to all of the terms and
conditions of the Plan and this Agreement. Recipient acknowledges that there may
be adverse tax consequences upon the grant or vesting of the Performance Stock
Units or disposition of the underlying shares and that Recipient has been
advised to consult a tax advisor prior to such grant, vesting or disposition.








